In the United States Court of Federal Claims
                                      No. 17-835C
                              (Filed: November 21, 2019)*
                 *Opinion Originally Filed Under Seal November 18, 2019

                                               )
 A SQUARED JOINT VENTURE,                      )
                                               )
                        Plaintiff,             )    Bid Protest; Rational Procurement
                                               )    Cancellation; Lack of Bad Faith
 v.                                            )
                                               )
 THE UNITED STATES,                            )
                                               )
                        Defendant.             )
                                               )

Joseph P. Dirik, Dallas, TX, for plaintiff.

Borislav Kushnir, Civil Division, United States Department of Justice, Washington, D.C., with
whom were Joseph H. Hunt, Assistant Attorney General, Robert E. Kirschman, Jr., Director,
Douglas K. Mickle, Assistant Director, for defendant. Jerry L. Seemann, National Aeronautics &
Space Administration, Office of Chief Counsel, Washington, D.C., of counsel.

                                              OPINION

FIRESTONE, Senior Judge.

       Plaintiff, A Squared Joint Venture (“A2JV”), protests the National Aeronautics

and Space Administration’s (“NASA” or “agency”) decision to cancel a procurement for

acquisition and business support services. This bid protest has a long and protracted

history which is described briefly below. Because the court finds that NASA had a

rational basis for cancelling the subject solicitation and because A2JV has failed to

demonstrate that NASA acted in bad faith, the plaintiff’s motion challenging NASA’s

decision is DENIED and the defendant’s motion for judgment on the administrative
record is GRANTED. The court also DENIES AS MOOT plaintiff’s motion to

supplement the administrative record.

I.     BACKGROUND FACTS1

       A.      NASA’s Procurement of Acquisition and Business Support Services at
               Marshall Space Flight Center (“MSFC”)

       NASA awarded contract no. NNM11AA30C for acquisition and business support

services at MSFC (“ABSS1 contract”) to Al-Razaq Computing Services (“Al-Razaq”) on

May 1, 2011. AR46. The ABSS1 contract included business support services for

supporting the preparation, analysis, and verification of budget and financial data.

AR108-10. The ABSS1 contract also included acquisition support services such as

acquisition planning, solicitation preparation, contract award, performance, payment, and

closeout. AR110-12. The ABSS1 contract had a one-year base period and five option

periods, allowing NASA to retain Al-Razaq until August 31, 2016. AR59.

       On February 16, 2016, NASA issued request for proposal no. NNM16534124R for

follow-on acquisition and business support services at MSFC (“ABSS2 RFP”). AR321.

The follow-on contract was planned for a base period of one year, with five additional

option years. AR326. A2JV was established to meet the criteria for the acquisition.

Importantly, Al-Razaq, the incumbent, is one of the partners in A2JV.

       NASA received twenty proposals in response to the ABSS2 RFP on March 18,

2016. AR3463-64. On May 9, 2016, NASA Contracting Officer (“CO”) Ketela K. Helton



1
 The facts relevant to the cancellation decision together with relevant background facts from the
court’s earlier decisions are taken from the full administrative record that was presented to the
court.
                                                2
eliminated A2JV’s proposal from the ABSS2 competition based on her conclusion that

A2JV had an organizational conflict of interest. She determined that the Al-Razaq

personnel that had worked on the A2JV proposal had access to the confidential business

information of potential A2JV competitors. A2JV filed a protest of its elimination with

the Government Accountability Office (“GAO”). Third Am. Compl. ¶ 42, ECF No. 130.

That protest was dismissed as untimely. AR1628-38. Ten months after the GAO’s

dismissal, A2JV filed this action. See Compl., ECF No. 1.

      While A2JV’s action was pending in this court, NASA proceeded to have

discussions with ABSS2 offerors within the competitive range, and, on June 30, 2017,

NASA selected Paragon TEC, Inc. (“Paragon”) for award of the ABSS2 contract.

AR3465. Following the award, Will Technology, Inc. (“WTI”), another offeror in the

competitive range, challenged Paragon’s selection before the GAO. Id. Although WTI

ultimately withdrew its protest, NASA decided that it should reevaluate Paragon’s

proposal. Id. After reevaluating Paragon’s proposal, NASA selected a third offeror within

the competitive range, Canvas, Inc. (“Canvas”), for award of the ABSS2 contract. Id.

      Both WTI and Paragon protested Canvas’s selection before the GAO. Id. The

GAO sustained these protests in part and recommended that NASA reevaluate all of the

proposals within the competitive range. Id. NASA followed the GAO’s recommendation

and reevaluated all the proposals. Id. On October 28, 2018, NASA reaffirmed Canvas’s

selection for award of the ABSS2 contract. Id.

      Meanwhile, this case was continuing, see id., and on December 21, 2018 this court

determined that NASA’s basis for disqualifying A2JV was not supported and ordered

                                            3
briefing on the appropriateness of injunctive relief. Order, ECF No. 113. To address this

court’s order, NASA decided not to issue a final source selection decision. Before it

could respond to the court’s order regarding injunctive relief, however, NASA lost its

funding for the procurement as part of the December 2018 government shutdown. Def.’s

Mot. for Stay, ECF No. 114. Funding was not restored until January 25, 2019. AR3465.

       B.     NASA’s Decision to Cancel the ABSS2 Procurement

       NASA decided to cancel the ABSS2 procurement on March 12, 2019. The formal

decision was issued by NASA CO Hervie B. Williford. See AR3463-68. In his decision,

CO Williford provided a history of the ABSS1 contract at MSFC, and a summary of the

lengthy ABSS2 procurement process. AR3463-66. CO Williford also provided an

overview of NASA’s strategy for contract centralization, which is supported by other

documents in the record. AR3465-66. In April 2016, NASA’s Office of Procurement

(“OP”) developed an implementation plan for contract centralization. See AR2630-2765.

Phase II of that plan involved the assessment and centralization of procurement areas

within the OP’s domain, which was “chosen as one of three Phase II projects.” AR3346.

The OP’s domain includes all acquisition support services and financial support services,

both of which were slated for “agency-wide” procurements whereby “[o]ne OP location

procures for all Centers.” AR3402. To accomplish Phase II for acquisition support

services, NASA issued solicitation no. 80NSSC18R0025 on February 15, 2018. AR2771.

This solicitation was designed to result in a contract that provides a broad range of

acquisition support services on a NASA-wide level. AR2838-39 (section titled “Scope of

Work”). As for business/financial support services, NASA intends to award an agency-

                                             4
wide contract for these services, in accordance with its broader centralization strategy, by

the end of 2020. See AR3467, AR3429. On September 11, 2018, NASA published a

Procurement Information Circular addressing the agency’s approach to acquisition

strategies. See AR3484-88. According to the Circular, “[f]or any new acquisition above

the simplified acquisition threshold (SAT), regardless of anticipated contract vehicle,”

procurement officers were required to “coordinate the individual requirement(s) with the

Procurement Portfolio Manager and Enterprise Requirement Manager.” AR3485. The

Circular also provides that “[c]enters should wait for direction from the Procurement

Portfolio Manager prior to continuing with acquisition planning activities in order to

avoid the potential for revisions to the instant acquisition . . . due to necessary steps and

considerations required to implement an enterprise procurement strategy.” Id.

       CO Williford then gave two basic reasons for cancelling the ABSS2 procurement.

First, CO Williford explained that the acquisition support services aspect of the ABSS2

RFP should be incorporated into the ongoing procurement for these services on an

agency-wide basis (i.e. solicitation no. 80NSCC18R0025, issued on February 15, 2018,

in keeping with NASA’s strategy for contract centralization). AR3467. Second, CO

Williford explained that without the acquisition support component of the ABSS2

contract, a separate ABSS2 contract for only business/financial support services was not

viable. Id. Thus, he determined that NASA should instead find a short-term solution for

the business/financial support services aspect of the ABSS2 RFP while NASA continued

to implement its program of procuring business and financial support services on an

agency-wide basis. Id. In keeping with the Procurement Information Circular, CO

                                               5
Williford made his decisions “in coordination with the Enterprise Requirement Manager

and Procurement Portfolio Manager.” Id. Having determined that the “[u]se of agency-

wide instruments will benefit the Government by consolidating similar requirements

across the agency to ensure consistency of support at lower overall prices,” he concluded

that “continuation of the ABSS2 RFP is not considered to be in the best interest of the

Government.” Id. After CO Williford issued his formal cancellation decision, NASA

notified the ABSS2 offerors within the competitive range. AR3469-83.

       Following the cancellation decision, A2JV filed in this court a third amended

complaint on April 15, 2019, challenging the cancellation of the ABSS2 procurement.

The government filed a motion to dismiss the third amended complaint in part. See Def.’s

Mot. to Dismiss, ECF No. 131. The court granted the government’s motion in part,

dismissing A2JV’s seventh prayer for relief as unripe and third, eighth, and ninth prayers

for relief as moot. See June 24, 2019 Order, ECF No. 135.

       On July 12, 2019, the government filed the administrative record regarding

NASA’s decision to cancel the ABSS2 procurement. See Def.’s Notice of Filing of

Admin. Record, ECF No. 139. A2JV seeks to supplement that administrative record, and

the government opposes A2JV’s request. See Pl.’s Mot. to Suppl., ECF No. 142; Def.’s

Resp., ECF No. 143. In its motion to supplement, A2JV seeks to supplement the record

with a declaration from an Al-Razaq employee to the effect that NASA would be better

off continuing to use Al-Razaq (which is still performing the functions sought under the

ABSS2 procurement) rather than seeking other options. See Pl.’s Mot. to Suppl. at 2-5.

The government responds that the agency’s post-cancellation plans are not ripe for

                                            6
review and Al-Razaq’s opinions on the matter are not relevant to the cancellation

decision. See Def.’s Resp. at 6-7. A2JV also filed a motion for judgment on the

administrative record on August 8, 2019, Pl.’s Mot., ECF No. 145, and the government

has filed a cross-motion, Def.’s Cross-Mot., ECF No. 148. Briefing on all motions was

completed on September 11, 2019, and oral argument was held on October 22, 2019.

II.    DISCUSSION

       A.     Standards of Review2

       Under the Tucker Act, 28 U.S.C. § 1491(b)(4), the court reviews bid protests

under § 706(2)(A) of the Administrative Procedure Act. Under this standard, an agency’s

procurement decision must be upheld unless it is “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A); see also PAI

Corp. v. United States, 614 F.3d 1347, 1351 (Fed. Cir. 2010) (quoting Bannum, Inc. v.

United States, 404 F.3d 1346, 1351 (Fed. Cir. 2005)). “Accordingly, procurement

decisions are subject to a ‘highly deferential rational basis review.’” PAI Corp., 614 F.3d

at 1351 (quoting CHE Consulting, Inc. v. United States, 552 F.3d 1351, 1354 (Fed. Cir.

2008)). “Applying this highly deferential standard, the court must sustain an agency

action unless the action does not ‘evince[] rational reasoning and consideration of



2
  The court understands that the government challenges A2JV’s standing to object to the ABSS2
cancellation on the grounds that A2JV was properly eliminated from the competition for the
ABSS2 contract and thus has no stake in the cancellation decision. See Def.’s Cross-Mot. at 11
n.7. As the government recognizes, id., the court has rejected the government’s position
regarding the elimination of A2JV from consideration in its prior decision in this case. Because
the court has found A2JV was entitled to have its bid for the ABSS2 contract considered, the
court finds that A2JV has standing as an interested party to challenge the cancellation of the
ABSS2 contract.
                                               7
relevant factors.’” Id. (quoting Advanced Data Concepts, Inc. v. United States, 216 F.3d

1054, 1058 (Fed. Cir. 2000)) (alterations in original). Under Federal Circuit precedent,

the court may only set aside the agency’s procurement action if either “(1) the

procurement official’s decision lacked a rational basis; or (2) the procurement procedure

involved a violation of regulation or procedure.” Axiom Res. Mgmt., Inc. v. United States,

564 F.3d 1374, 1381 (Fed. Cir. 2009). A court evaluating a challenge on the first ground

must determine “whether the contracting agency provided a coherent and reasonable

explanation of its exercise of discretion.” Id.; see also Dell Fed. Sys., L.P. v. United

States, 906 F.3d 982, 992 (Fed. Cir. 2018).

       Agency procurement decisions are entitled to a “presumption of regularity,”

Emery Worldwide Airlines, Inc. v. United States, 264 F.3d 1071, 1085 (Fed. Cir. 2001),

and contracting officers are “entitled to exercise discretion upon a broad range of issues

confronting them in the procurement process,” Impresa Construzioni Geom. Domenico

Garufi v. United States, 238 F.3d 1324, 1332 (Fed. Cir. 2001) (internal quotations

omitted). Therefore, “a court is not to substitute its judgment for that of the agency.” Ala.

Aircraft Indus., Inc. v. United States, 586 F.3d 1372, 1376 (Fed. Cir. 2009) (quoting

Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 30

(1983)).

       Regarding the cancellation of procurements, the following standards also apply.

First, because the ABSS2 RFP was a “competitive negotiated acquisition . . . conducted

in accordance with [Federal Acquisition Regulation (“FAR”)] 15.3,” AR594, “[t]he

source selection authority [has the authority to] reject all proposals received in response

                                              8
to a solicitation, if doing so is in the best interest of the Government,” 48 C.F.R. §

15.305(b). This court has held that “the cancellation of an RFP is [] given a great degree

of discretion.” DCMS-ISA, Inc. v. United States, 84 Fed. Cl. 501, 511 (2008). “Given the

great degree of discretion afforded an agency in deciding to cancel an RFP, this court has

held that it must merely find that the agency provided a coherent and reasonable

explanation of its exercise of discretion.” Id. (internal quotations and alterations omitted);

see also Croman Corp. v. United States, 724 F.3d 1357, 1363-65 (Fed. Cir. 2013)

(applying the deferential rational basis test to an agency’s decision to cancel a

solicitation); Inverness Techs., Inc. v. United States, 141 Fed. Cl. 243, 249-51 (2019)

(same); FMS Inv. Corp. v. United States, 139 Fed. Cl. 221, 224-25, amended, 139 Fed.

Cl. 439, 440 (2018) (same).

       Tested by these standards, NASA’s decision to cancel the ABSS2 procurement

must be upheld.

       B.     NASA’s Decision to Cancel the ABSS2 Procurement Was Coherent
              and Reasonable

       As discussed above, before cancelling the ABSS2 procurement, CO Williford

considered the need for acquisition and business support services at MSFC, the protests

that delayed implementation of the ABSS2 procurement, the fact that the ABSS2

procurement proposals were close to three years old, and NASA’s strategy for

centralizing its acquisition and business services. AR3463-66. He then explained the

rationale for cancelling the ABSS2 procurement. First, as for the acquisition support

services aspect of the ABSS2 RFP, CO Williford determined that the acquisition support


                                              9
services should be incorporated into an ongoing procurement for those services on an

agency-wide basis. AR3467. Second, CO Williford explained that eliminating acquisition

support services from the ABSS2 RFP while leaving the business/financial support

services component was not a viable option “because such a change would result in a

fundamental change to the overall [ABSS2] requirement.” Id. Thus, he determined that

NASA should find a short-term solution for the business/financial support services aspect

of the ABSS2 RFP while the agency continues its long-term efforts to procure these types

of services on an agency-wide basis. Id. CO Williford further determined that “[u]se of

agency-wide instruments will benefit the Government by consolidating similar

requirements across the agency to ensure consistency of support at lower overall prices.”

Id. For these reasons, CO Williford concluded that cancelling the ABSS2 procurement

was in the “Government’s best interest.” AR3468.

       The government argues that NASA’s decision to cancel the ABSS2 procurement

comports with the Federal Circuit’s requirement for “a coherent and reasonable

explanation of [CO Williford’s] exercise of discretion,” Dell Fed. Sys., 906 F.3d at 992,

and thus the decision must be affirmed. Def.’s Cross-Mot. at 13. A2JV contends that

NASA’s decision to cancel the ABSS2 procurement was not reasonable or coherent.

Rather, A2JV argues that the nearly three-year delay in awarding the ABSS2 contract

was not a valid reason for cancelling the ABSS2 procurement. A2JV further contends

that CO Williford’s concern about the continued viability of ABSS2 proposals, nearly

three years after the proposals were submitted, was “unsupported.” Pl.’s Mot. at 15-16.

Finally, A2JV argues that “nothing in the [agency-wide centralization] initiatives

                                            10
documents . . . explain[s] why NASA needed to cancel the ABSS2 RFP in March 2019,

or at any fixed time for that matter.” Id. at 13.

       For the reasons that follow, the court agrees with the government and finds that

the agency’s decision to cancel the solicitation was rational and reasonable. First, it was

rational and reasonable for CO Williford to conclude that the history of protests

challenging the ABSS2 procurement at the GAO and before this court (including the 35-

day government shutdown) was a sufficient ground to reexamine the rationale for the

ABSS2 contract. AR3466. The court agrees that it was reasonable for NASA to question

the continued viability of ABSS2 proposals, submitted almost three years earlier. Id.

Second, the court agrees with the government, given NASA’s timeline for finalizing an

agency-wide approach for both acquisition support services and business/financial

support services, that NASA reasonably decided to re-examine whether the ABSS2

contract was consistent with NASA’s agency-wide procurement policy goals. The record

makes clear that NASA no longer wanted to procure acquisition support services

specifically for MSFC. AR3467. The record also demonstrates that NASA had already

issued a solicitation for agency-wide acquisition support services, and that a contract

award was planned for March of 2019. Id. The record further shows that the resulting

agency-wide contract was going to “contain[] the appropriate scope and ceiling”

necessary for acquisition support services at MSFC. Id. Thus, CO Williford rationally

determined that procuring acquisition support services specifically for MSFC would not

be in the best interest of the Government. Id. Once an agency determines that cancellation




                                              11
would be “in the best interest of the Government,” 48 C.F.R. § 15.305(b), the agency is

free to cancel the solicitation whenever it sees fit to do so.

       A2JV’s contention that the agency-wide solicitation might not meet MSFC’s

needs is without merit. The CO determined, after reviewing the ABSS2 RFP and the

agency-wide solicitation, that the agency-wide solicitation “contains the appropriate

scope and ceiling” and would meet MSFC’s needs. AR3467. Moreover, CO Williford’s

decision was reviewed by NASA’s procurement office, which concurred with his

conclusion.3 AR3467. A2JV’s disagreement with NASA’s conclusion that it can obtain

the services it seeks with an agency-wide solicitation does not make CO Williford’s

decision unreasonable. This court cannot substitute its judgment for that of CO

Williford’s. See Ala. Aircraft, 586 F.3d at 1376. CO Williford provided a coherent and

reasonable explanation for why the agency-wide procurement was appropriate, and this

court “must sustain that decision—even if the court might have come to a different

conclusion.” Inverness Techs., 141 Fed. Cl. at 253.

       CO Williford also provided a coherent and reasonable explanation for cancelling

the business/financial support services aspect of the ABSS2 procurement. AR3467. He

explained that decoupling acquisition support services from business/financial support

services would “result in a fundamental change to the overall [ABSS2] requirement,”

which “would have changed the field of competitors by opening up the competition to


3
  A2JV asserts that CO Williford did not coordinate his decision to cancel the ABSS2
procurement with NASA’s Procurement Portfolio Manager and Enterprise Requirement
Manager, as provided in the Procurement Information Circular. Pl.’s Mot. at 14. This assertion is
plainly erroneous, as CO Williford specifically noted his coordination with these individuals in
the cancellation decision. AR3467.
                                               12
additional businesses who were not able to (or perhaps chose not to) compete when both

requirements were present.” Id. CO Williford explained why a significant modification to

the ABSS2 RFP would likely qualify as a cardinal change and would thus require a re-

solicitation. See Golden Mfg. Co. v. United States, 107 Fed. Cl. 264, 275 (2012). CO

Williford thus concluded that proceeding with only the business/financial support

services aspect of the ABSS2 RFP was “not considered to be a reasonable and fair

alternative” to cancellation. AR3467.

       CO Williford also explained that the long-term goal for business/financial support

services remains “the inclusion of this requirement in an agency-wide or regional strategy

resulting from NASA’s ongoing [procurement centralization] process.” Id. The timeline

for accomplishing this long-term goal is the end of 2020. See id.; AR3429. CO Williford

then noted several short-term options that MSFC can use to meet its needs until an

agency-wide contract is finalized, including Al-Razaq’s continued performance until the

end of September 2019 and then another contracting vehicle managed at the Johnson

Space Center (“JSC”). AR 3467. Combined, CO Williford concluded that these short-

term options would work to provide business/financial support services at MSFC until an

appropriate agency-wide contract is in place. Id. CO Williford’s decision together with

his explanation for cancelling the business/financial support services component of the

ABSS2 procurement was coherent, reasonable, and within the bounds of his broad

discretion.

       A2JV’s reliance on FMS Investment Corp. v. United States, 139 Fed. Cl. 221

(2018) to argue otherwise is misplaced. In FMS, this court found that the Department of

                                           13
Education’s decision to cancel a solicitation was irrational because it was based on a new

policy first announced in the cancellation notice itself, was supported by a “slipshod”

record, and contained no timeline for implementing the new policy. Id. at 225. Here, in

contrast, NASA has submitted a robust record, its efforts to centralize procurements

predate by years the cancellation of the ABSS2 RFP, and NASA has a specific plan for

agency-wide acquisition support services and a timeline for agency-wide

business/financial support services. See AR2623-29, AR2771-3344, AR3429, AR3467.

Likewise, A2JV’s reliance on MORI Associates, Inc. v. United States, 102 Fed. Cl. 503,

546 (2011) is misplaced. In MORI Associates, Inc., this court held that the cancellation of

a procurement was arbitrary and capricious because of, in part, “factual and analytical

gaps found in the administrative record,” including “no support” for the reason given for

the cancellation. Here, as explained above, CO Williford’s decision was supported,

coherent, and reasonable.

       C.     CO Williford Did Not Fail to Consider Important Aspects of the
              Cancellation Decision

       A2JV also argues that CO Williford’s cancellation decision should be set aside

because CO Williford failed to consider important aspects of the cancellation decision

including: the availability of other contracting vehicles, Pl.’s Mot. at 14, the impact on

small businesses and the local economy, id., the possible advantages to bundling

acquisition support services with business/financial support services, id. at 17, the

possible disadvantages to multiple phase-in and phase-out periods, id. at 23, and the

availability of legal support services at MSFC, id. The Federal Circuit has explained that


                                             14
an agency’s procurement decision may be deemed arbitrary and capricious if it “entirely

failed to consider an important aspect of the problem.” Ala. Aircraft, 586 F.3d at 1375.

But “[a]n ‘important aspect of the problem’ is not simply whatever plaintiffs would like

the [agency] to consider.” State of N.C. Bus. Enters. Program v. United States, 110 Fed.

Cl. 354, 363 (2013). Instead, “[w]hether an agency has overlooked ‘an important aspect

of the problem’ . . . turns on what a relevant substantive statute makes ‘important,’”

because “[i]n law, unlike religion or philosophy, there is nothing which is necessarily

important or relevant.” Id. (quoting Or. Nat. Res. Council v. Thomas, 92 F.3d 792, 798

(9th Cir. 1996)). Thus, in the bid protest context, “what constitutes an ‘important aspect

of the problem’ depends on what the substantive law deems ‘important.’” Id. As this

court observed in State of North Carolina, an “important aspect of the problem” must be

an aspect deemed “important” by some applicable source of substantive law. 110 Fed. Cl.

at 363.

          A2JV identifies only one possible source of law: an overview of strategic

sourcing within the OP’s implementation plan, which provides that procurement offices

review lists of existing contracts for applicability prior to initiating a new procurement

action. Pl.’s Mot. at 14 (citing AR2653-54). But the introduction to the cited overview

explains that its purpose is “to identify best practices and tools across the NASA

Enterprise that will enable a more strategic approach to managing the spend in NASA

procurement,” and identifies the strategic sources plan as “one of many procurement

tools available to the acquisition community when developing an acquisition strategy.”




                                              15
AR2645. As such, the court concludes that CO Williford was not required to address

these issues before reaching his decision.

       Contrary to A2JV’s argument, CO Williford also was not required to address the

“pros and cons” of various procurement choices before reaching his cancellation

decision. Pl.’s Mot. at 18. Rather, CO Williford was required only to set forth a general

approach to a new acquisition plan, which he did. See Inverness Techs., 141 Fed. Cl. at

251. For this reason, A2JV’s challenges regarding the possible use of the JSC contract

after exhausting Al-Razaq’s ABSS1 contract are without merit. CO Williford made a

technical judgment about MSFC’s needs when he concluded that the JSC contract was

available for use by MSFC as a short-term solution. This court will not substitute its

judgment for that of CO Williford. See Ala. Aircraft, 586 F.3d at 1376; Inverness Techs.,

141 Fed. Cl. at 252-53. CO Williford identified a specific short-term plan for

business/financial support services at MSFC (i.e., the ABSS1 contract and the JSC

contract), as well as a long-term timeline for procuring these services on an agency-wide

basis (i.e., by the end of 2020). AR3467. This post-cancellation plan satisfies rational

basis review. See Inverness Techs., 141 Fed. Cl. at 251 (a cancellation decision that “sets

forth a general approach for a new acquisition plan” is enough to satisfy rational basis

review). As this court has previously held in this case, which post-cancellation

procurement mechanism is best may be challenged when a specific procurement

mechanism is implemented by NASA.4


4
 This court has dismissed as unripe all claims and allegations related to NASA’s potential post-
cancellation procurement plan. See June 24, 2019 Order at 3, ECF No. 135. For this reason,
A2JV’s motion to supplement the administrative record, ECF No. 142, with a declaration and
                                               16
       D.     A2JV’s Bad Faith Claim Is Not Supported

       Lastly, A2JV argues that CO Williford’s decision to cancel the ABSS2

procurement was done in bad faith solely to avoid an adverse decision in this case,

relying on the fact that NASA’s decision to cancel the ABSS2 procurement came after

this court’s prior ruling rejecting NASA’s reasons for disqualifying A2JV’s proposal.

Pl.’s Mot. at 24; see also id. at 16 (“It is clear that CO Williford is only trying to justify a

decision he made for other reasons by pure speculation.”); Pl.’s Resp. & Reply at 7, ECF

No. 149. The court finds that A2JV’s bad faith claim is inconsistent with the record,

which, for all of the reasons discussed above, demonstrates that the cancellation decision

was based on the imminent award of an agency-wide contract for acquisition support

services, as well as the fact that the proposals for the ABSS2 contract were three years

old and that a procurement for business/financial services alone would likely require a

new procurement. In addition, as CO Williford explained, a number of events other than

this litigation, including unrelated GAO protests and a partial government shutdown,

created a need to review the ABSS2 procurement. AR3466. The record thus establishes

that it was a change in many circumstances – not this litigation alone – that led CO

Williford to cancel the ABSS2 RFP. AR3463-68.

       It is well-established that agency actions are afforded a “presumption of

regularity” in this court. Emery Worldwide Airlines, 264 F.3d at 1085. Given this

presumption and the record presented, A2JV’s reliance on a partial timeline of events



attachments that, in A2JV’s view, establish what NASA should do after cancelling the ABSS2
RFP, see id. at 2, is DENIED AS MOOT.
                                               17
surrounding the ABSS2 procurement has failed to demonstrate that CO Williford

cancelled the ABSS2 procurement for anything other than the well-explained reasons he

provided.

                                    CONCLUSION

      For these reasons, the court GRANTS the defendant’s cross-motion for judgment

on the administrative record and DENIES A2JV’s motion for judgment on the

administrative record. A2JV’s motion to supplement the record is DENIED AS MOOT.

The Clerk shall enter judgment consistent with this opinion.

      IT IS SO ORDERED.



                                                         s/Nancy B. Firestone
                                                         NANCY B. FIRESTONE
                                                         Senior Judge




                                           18